

Exhibit 10.2
FISCAL 2021 EXECUTIVE OFFICER BONUS PLAN AND EQUITY COMPENSATION


Bonus Plan


For the 12-month period ending June 30, 2021, each executive officer is eligible
to receive cash incentive compensation pursuant to the Fiscal 2021 Executive
Officer Bonus Plan (the “Bonus Plan”), based on the Company’s achievement of
revenue and Adjusted EBITDA financial goals for such period. Adjusted EBITDA is
defined as EBITDA with stock compensation added back into the calculation. In
addition, Adjusted EBITDA may be further adjusted by to include or exclude the
events set forth in Section 7(b) of the Company’s 2017 Equity Incentive Plan and
other unforeseen expenses. In light of uncertainties relating to the ongoing
COVID-19 pandemic, the Committee and the Board approved quarterly goals for the
three months ending September 30, 2020 and will approve goals for each
subsequent quarter in the fiscal year no later than the end of the first month
of each such quarter; provided, that they may in their discretion determine to
establish performance criteria for multiple quarters in the fiscal year. Target
bonus amounts are weighted 75% for the revenue goals and 25% for the Adjusted
EBITDA goals. Target bonus levels as a percentage of base salary are 115% for
the Chief Executive Officer, 100% for the Chief Operating Officer and Chief
Financial Officer, 75% for the General Counsel, and 60% for the other executive
officers. Depending upon the Company’s performance against the goals,
participants are eligible to earn up to 200% of each of the Adjusted EBITDA and
revenue portions of their target bonus amount.


Long-Term Incentive Plan


Each executive officer received grants of restricted stock under the fiscal 2021
long-term incentive plan on August 7, 2020. The restricted stock grants were
based on a target equity percentage of each executive officer’s base salary,
with 40% of such target amount allocated to time-vesting restricted stock and
60% of such target amount allocated to performance-vesting restricted stock;
provided, that the performance-vesting restricted stock was granted to each
executive officer at 200% of the target number of shares allocated to
performance-vesting restricted stock, and any shares not earned will be
forfeited upon confirmation of performance achievement. Target equity grants as
a percentage of base salary are 450% for the Chief Executive Officer, 200% for
the Chief Operating Officer and Chief Financial Officer, 150% for the General
Counsel, and 125% for the other executive officers.


The time-vesting restricted stock grants will vest in equal installments of 1/3
in August 2021, 2022 and 2023. The performance-vesting restricted stock grants
will vest based on the Company’s total shareholder return relative to total
shareholder return of the Company’s peer group (as determined by the Committee),
as measured by the closing prices of the Company’s stock and the peer group
members for the 90 trading days preceding July 1, 2020 compared to the closing
prices of the Company’s stock and the stock of the peer group members for the 90
trading days preceding July 1, 2023. Vesting of the performance-vesting shares
will be determined on the date that the Company’s Form 10-K for the fiscal year
ending June 30, 2023 is filed.





